Citation Nr: 1339669	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with non-proliferative diabetic retinopathy and erectile dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned in May 2013.  A copy of the hearing transcript is associated with the claims file.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to secure outstanding VA and private treatment records, obtain a VA examination, and furnish a statement of the case (SOC). 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records from Hershey Medical Center.  


2.  Obtain all outstanding treatment records from the Lebanon VA Medical Center dated since September 2012.  

3.  If any of the treatment records requested in items 1 and 2 are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Then schedule the Veteran for an examination to determine the current severity of his diabetes mellitus.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported, and the examiner should provide a rationale for all opinions expressed and conclusions reached.  

The examiner is asked to comment on whether regulation of activities or more than one daily injection of insulin is required.  The examiner should also note any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider and the frequency of such hospitalizations or visits, or progressive loss of weight and strength.  

In addition, the examiner is asked to evaluate any complications of the Veteran's diabetes, to include erectile dysfunction, hypertension, retinopathy, peripheral neuropathy of the extremities, and any associated kidney disability.  

5.  Thereafter, readjudicate the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with non-proliferative diabetic retinopathy and erectile dysfunction, to include the Veteran's entitlement to special monthly compensation for loss of use of a creative organ due to associated erectile dysfunction.  If the benefit sought remains denied, return the case to the Board.

6.  Separately, furnish the Veteran with a SOC addressing the claim of entitlement to an initial rating in excess of 10 percent for PTSD and inform the Veteran of his appellate rights.  If the matter is not resolved to the Veteran's satisfaction and he files a Substantive Appeal, please return the appeal to the Board for adjudication. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

